 1

 2
                                                                JS-6
 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                              CENTRAL DISTRICT OF CALIFORNIA

 9                                  SOUTHERN DIVISION – SANTA ANA

10

11   N.G., ET AL.,                                Case No. SACV 17-02121 AG (DFMx)

12                    Plaintiffs,

13          v.                                    JUDGMENT

14   PLACENTIA-YORBA LINDA UNIFIED
     SCHOOL DISTRICT,
15
                      Defendant.
16
17

18
            The Court enters judgment for Defendant and against Plaintiffs.
19

20

21
     Dated October 5, 2018                            ____________________________________
22                                                    Hon. Andrew J. Guilford
                                                      United States District Judge
23

24

25

26

27

28


                                              JUDGMENT
